Exhibit 12(a) Tennant Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands of dollars) Year ended December 31, Nine months ended September 30, Ratio of Earnings to Fixed Charges Profit (loss) before income taxes Fixed Charges: Interest expense Amortization of debt expense 21 55 Interest component of rental expense (estimated) Total Fixed Charges Profit (loss) before income taxes plus fixed charges Ratio of Earnings to Fixed Charges (A) (A) For the year ended December 31, 2009, earnings were inadequate to cover fixed charges. The deficiency of $24.3 million was due to a net loss of $26.3 million recorded in that year, which included a non-cash goodwill impairment charge.
